Title: To George Washington from Henry Laurens, 20 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir,
                        York Town [Pa.] 20th May 1778.
                    
                    I had this Morning the honour of receiving & presenting to Congress Your Excellency’s favour of the 18th which is Committed to the Committee on the Army.
                    
                    Inclosed Your Excellency will receive extract of a Letter from General Sullivan of the 3d Instant & an Order of Congress thereon—Also one branch of the Army arrangement, which Congress Resolved this Morning, for establishing a Provost—the transmission of this detached article arises from an opinion in Congress that the measure ought to be immediately carried into Execution.
                    A proposition having been intimated for allowing subsistence Money to Officers in lieu of part of the customary Rations this article & that of pay are reserved as the last points for consideration—the present prospect induces me to beleive the whole intended arrangement will be finished in the course of this Week, possibly to morrow. I have the honor to be With the highest Esteem & Respect Sir—Your Excellency’s Obedient & most humble servant.
                    
                        Henry Laurens.President of Congress.
                    
                    
                        Congress have adopted the Stile of the Treaties of Paris, “the United States of North America.”
                    
                